Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 19th day
of November, 2012, by and between MEETINGHOUSE BANCORP, INC. (the “Company”),
MEETINGHOUSE BANK (the “Bank”), and ANTHONY A. PACIULLI (“Executive”).

 

RECITALS

 

WHEREAS, the Company and the Bank wish to continue to employ Executive in
positions of substantial responsibility;

 

WHEREAS, the Company, the Bank and Executive desire to enter into an employment
agreement pursuant to the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and for other good and valuable consideration, the receipt and adequacy whereof
each party hereby acknowledges, the Company, the Bank and Executive hereby agree
as follows:

 

1.                                      DEFINITIONS. The following terms shall
have the following meanings for all purposes of this Agreement:

 

Base Salary means the annual base compensation specified in Section 4 below.

 

Board means, unless otherwise indicated by the context, the Board of Directors
of the Company and the Board of Directors of the Bank.

 

Cause means any of the reasons listed in Section 7(d) below for which this
Agreement may be terminated or Executive may be discharged prior to the end of
the Term hereof.

 

Change of Control means and shall be deemed to have occurred upon the occurrence
of any of the following events:

 

(1)                                 The acquisition by any “person” or “group”
(as defined in or pursuant to Sections 13(d) and 14(d) of the Exchange Act)
(other than the Company, any Subsidiary or any Company’s or Subsidiary’s
employee benefit plan), directly or indirectly, as “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities representing fifty
percent (50%) or more of either the then outstanding shares or the combined
voting power of the then outstanding securities of the Company or the Bank;

 

(2)                                 Either a majority of the directors of the
Company elected at the Company’s annual stockholders meeting shall have been
nominated for election other than by or at the direction of the “incumbent
directors” of the Company, or the “incumbent directors” shall cease to
constitute a majority of the directors of the Company. The term “incumbent
director” shall mean any director who was a director of the Company on the
Effective Date and any individual who becomes a director of the Company
subsequent to the Effective Date and who is elected or nominated by or at the
direction of at least majority of the then incumbent directors; or

 

(3)                                 The consummation of (x) a merger,
consolidation or other business combination of the Company with any other
“person” or “group” (as defined in or pursuant to Sections 13(d) and 14(d) of
the 1934 Act) or affiliate thereof, other than a merger or consolidation that
would result in the outstanding

 

--------------------------------------------------------------------------------


 

common stock of the Company immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into common stock of the
surviving entity or a parent or affiliate thereof) more than fifty percent (50%)
of the outstanding common stock of the Company or such surviving entity or a
parent or affiliate thereof outstanding immediately after such merger,
consolidation or other business combination, or (y) a plan of complete
liquidation of the Company or the Bank or an agreement for the sale or
disposition of all or substantially all of the Company’s or the Bank’s assets.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Effective Date means the first day of the initial Term.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Good Reason means the occurrence of any of the conditions listed in
Section 7(f) below which is followed by the resignation of Executive within
twelve (12) months after such occurrence.

 

Protected Customer shall mean any person, business or entity who or which:

 

(1)                                 Was known or should have been known by
Executive to have purchased products or services from the Company, the Bank or
any Subsidiary other than the Bank during the two-year period immediately
preceding Executive’s last day of employment with the Bank; or

 

(2)                                 Purchased products or services from the
Company, the Bank or any Subsidiary other than the Bank during the two-year
period immediately preceding Executive’s last day of employment with the Bank,
and about whom Executive had access to confidential or proprietary information
during this period; or

 

(3)                                 Was known or should have been known by
Executive to have received (during the one-year period prior to Executive’s last
day of employment with the Bank) but not yet acted upon a proposal by the
Company, the Bank or any Subsidiary other than the Bank for the purchase of
products or performance of services.

 

Resignation for Good Reason means resignation by Executive in accordance with
the provisions of Section 7(f) below.

 

Restricted Period means the one-year period described in Section 9(a) below.

 

Subsidiary means any corporation at least a majority of the stock of which is
owned by the Company, either directly or through one or more other Subsidiaries,
and any other entity controlled, directly or indirectly, by the Company or any
other Subsidiary.

 

Term means the term of this Agreement specified in Section 3 and 8(a) below,
including the initial term and any extended term.

 

Termination for Cause means discharge of Executive prior to the end of the Term
in accordance with the provisions of Section 7(d) below for any of the reasons
listed therein.

 

Termination without Cause means discharge of Executive prior to the end of the
Term in accordance with the provisions of Section 7(e) below.

 

2

--------------------------------------------------------------------------------


 

2.                                      EMPLOYMENT.

 

(a)                                 During the Term, Executive shall serve as
President and Chief Executive Officer of both the Company and the Bank,
reporting directly to the Board. Executive will perform all duties and have all
powers associated with such positions as and as may be set forth in the Bylaws
of the Company or the Bank. In addition, Executive shall be responsible for
establishing the business objectives, policies and strategic plans of the
Company and the Bank in conjunction with the Board. Executive agrees that,
during the Term, Executive will devote full business time and energy to the
business, affairs and interests of the Company and the Bank and serve diligently
and to the best of Executive’s ability. Executive may serve as a director,
trustee or officer of other corporations and entities, including without
limitation charitable organizations, and engage in other activities to the
extent those activities and services do not inhibit the performance of
Executive’s duties hereunder or, in the opinion of the Board, conflict with the
business of the Company, the Bank or any Subsidiary.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, unless otherwise agreed to by the parties, if Executive is then
serving as a director of the Company and/or the Bank, Executive shall be deemed
to have resigned as a director of the Company and the Bank effective immediately
after termination of Executive’s employment for Cause, regardless of whether the
Executive submits a formal, written resignation as director.

 

(c)                                  References in this Agreement to services
rendered for the Company and compensation, benefits, indemnification and
liability insurance payable or provided by the Company shall include services
rendered for and compensation, benefits, indemnification and liability insurance
payable or provided by the Bank and any Subsidiary other than the Bank, and
references in this Agreement to the “Company” shall mean and include the Bank
and any Subsidiary other than the Bank if Executive performs any services
therefor, as the context may require.

 

3.                                      TERM. The initial term of this Agreement
shall be for the period beginning on November 19, 2012, and continuing for a
36-month period through and including November 19, 2015, subject, however, to
earlier termination in the manner provided in this Agreement. Commencing as of
the first anniversary of the Effective Date and continuing as of each
anniversary of the Effective Date thereafter, the disinterested members of the
Board may, in the sole discretion of the Board, extend the Agreement term for an
additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) full months from the applicable anniversary of the Effective
Date, unless the Executive elects not to extend the term of this Agreement by
giving written notice at least thirty (30) days prior to the applicable
anniversary date. Notwithstanding the foregoing, the term of this Agreement
shall be extended pursuant to Section 8(a) below upon the occurrence of a Change
of Control.

 

4.                                      BASE SALARY; INCENTIVE COMPENSATION.

 

(a)                                 Executive shall receive an annual Base
Salary at the rate of one hundred ninety-three dollars ($193,000.00), payable in
substantially equal installments no less frequently than monthly (less any
amounts withheld as required by law or pursuant to any benefits plan). At least
annually, the Company shall review and, in its sole discretion, may increase,
Executive’s Base Salary. If Executive’s Base Salary is increased by the Company,
such increased Base Salary shall then constitute the Base Salary for all
purposes of this Agreement.

 

(b)                                 Executive shall be eligible to participate
in any incentive compensation, bonus plans or arrangements of the Company on the
same terms as other senior officers. Nothing paid to Executive under any such
plans or arrangements will be deemed to be in lieu of other compensation to
which Executive is entitled under this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.                                      EMPLOYEE BENEFITS AND REIMBURSEMENTS.

 

(a)                                 During the Term, Executive shall be eligible
to participate in any retirement, group insurance, hospitalization, incentive or
deferred compensation and other benefit or compensation plans of the Bank
presently in effect or hereafter adopted and generally available to all the
Company’s senior officers, subject to the terms and conditions specified in such
plans. Executive shall also be eligible to any additional compensation, benefits
or perquisites, if any, that may be provided specifically to or for Executive by
the Company or the Bank from time to time. During the Term, to the extent
provided by corporate policies, Executive shall be reimbursed for expenditures
(including travel, entertainment, parking and business meetings) made in
pursuance and furtherance of the business and good will of the Company.

 

(b)                                 Vacation and Leave. Executive will be
entitled to vacation leave, sick leave, holidays and other paid absences in
accordance with the Bank’s policies and procedures for senior officers.

 

6.                                      INDEMNIFICATION.

 

(a)                                 The Company, the Bank and any Subsidiary
other than the Bank for which Executive provides services shall indemnify and
hold Executive harmless from and against all liability and expense resulting
from (1) all acts or omissions of Executive while acting in the capacity of a
director, officer, trustee, or fiduciary and/or employee of the Company, the
Bank and any such Subsidiary during Executive’s employment as such director,
officer, and/or employee and (2) acts or omissions of the Company, the Bank and
any such Subsidiary occurring or alleged to have occurred during or prior to
Executive’s employment, on terms and conditions no less favorable to Executive
than the terms and conditions providing for indemnification of officers and
directors under the Articles or Certificate of Incorporation and the Bylaws of
the Company, the Bank charter and each such Subsidiary’s governing documents.

 

(b)                                 The Bank shall carry directors and officers
liability insurance in such amounts as the Bank in its discretion deems
appropriate, and any payments made under such policy to Executive or on
Executive’s behalf shall be offset against the indemnification obligation set
forth in Section 6(a).

 

(c)                                  Notwithstanding the foregoing, the
indemnification provided by Section 6(a) shall not apply, and Executive shall
not be indemnified, with respect to any acts or omissions which constitute
wanton or willful misconduct or willful gross negligence. The indemnity
obligation set forth in this Section 6 shall be subject to the prohibitions and
limitations established by applicable law and as set forth in applicable
regulations adopted by any federal or state bank regulatory agency having
jurisdiction over the Company, the Bank or any Subsidiary other than the Bank
for which Executive performs services.

 

(d)                                 The provisions of this Section 6 shall
survive termination of this Agreement.

 

7.                                      TERMINATION. Executive’s employment
under this Agreement may be terminated under any of the following conditions.

 

(a)                                 Disability: If Executive is unable to
perform the essential functions of Executive’s positions on a full-time basis
for a period of six (6) consecutive months (or for such shorter period ending
with Executive’s eligibility for and receipt of long-term disability benefits
under an insurance policy or employee benefit plan provided or made available to
Executive by the Company) by reason of illness or other physical or mental
disability, the Company shall have the right to terminate Executive’s employment
under this Agreement at the end of the applicable period by written notice
thereof. If Executive’s employment is so terminated, Executive shall be paid any
salary and benefits to which

 

4

--------------------------------------------------------------------------------


 

Executive may be entitled until the end of the payroll period in which the date
of termination occurs, and thereafter, the Company shall have no further
obligation for additional compensation and benefits under this Agreement. A
condition of disability shall be determined by the Company on the basis of
competent evidence. A written opinion of a licensed physician certified in his
field of specialization and acceptable to the Company, or Executive’s
entitlement to or receipt of long-term disability benefits under any insurance
policy or employee benefit plan provided or made available to Executive by the
Company or under federal Social Security law, shall be conclusive evidence of
disability.

 

(b)                                 Death: In the event of Executive’s death
during the Term, Executive’s estate, legal representatives or named
beneficiaries (as directed by Executive in writing) shall be paid Base Salary at
the rate in effect at the time of Executive’s death for a period of one
(1) month after the date of Executive’s death and shall be paid for any accrued
and unused paid leave.  Such additional compensation and accrued and unused paid
time off shall be paid in a single lump sum within thirty (30) days from
Executive’s date of death.

 

(c)                                  Resignation By Executive: Upon thirty (30)
days prior written notice, Executive may resign or voluntarily leaves the employ
of the Company, other than under circumstances treated as Resignation for Good
Reason.  In the event of Executive’s resignation under this Section 7(c),
Executive shall be paid any accrued and unpaid salary and accrued and unused
paid time off through Executive’s date of resignation.

 

(d)                                 Termination For Cause: The Company may, in
its sole discretion, by written notice to Executive, terminate Executive’s
employment immediately for Cause upon the occurrence of any of the following:

 

(1)                                 Executive’s willful failure to follow or to
cooperate in carrying out any of the lawful policies of the Company or the Bank
or the lawful directions of the Board;

 

(2)                                 Continued and willful neglect by Executive
of Executive’s duties for or on behalf of the Company, the Bank or any
Subsidiary other than the Bank for which Executive provides services;

 

(3)                                 Willful misconduct of Executive in
connection with the performance of any of Executive’s duties, including, by way
of example, but not limitation, misappropriation of funds or property of the
Company, the Bank or a Subsidiary other than the Bank or a depositor therein or
borrower therefrom, or securing or attempting to secure personally any profit in
connection with any transaction entered into on behalf of the Company, the Bank
or Subsidiary other than the Bank to the prejudice of the Bank or its
Subsidiaries;

 

(4)                                 Conduct by Executive which results in
Executive’s suspension and/or temporary prohibition or removal and/or permanent
prohibition from participation in the conduct of the affairs of the Company, the
Bank or any Subsidiary other than the Bank pursuant to the rules and regulations
of the primary federal or state banking agency for the Company, the Bank or the
other Subsidiary or any other federal or state banking agency having regulatory
jurisdiction over the Company, the Bank or the other Subsidiary;

 

(5)                                 Indictment or conviction of Executive of a
felony or any misdemeanor involving moral turpitude or Executive’s willful
violation of any law, rule or regulation to which the Company, the Bank or other
Subsidiary for which Executive performs services is subject or of a final order
or other formal administrative action entered into, by or imposed upon the
Company, the Bank or any such Subsidiary;

 

5

--------------------------------------------------------------------------------


 

(6)                                 Willful violation of any code of conduct or
standards of ethics applicable to employees of the Company or the Bank that
results in material and demonstrable damage to the business or reputation of the
Company or the Bank; or

 

(7)                                 The issuance of a permanent injunction or
similar remedy against Executive preventing Executive from executing or
performing all or part of this Agreement.

 

If Executive’s employment is Terminated for Cause or the Company has Cause for
termination and Executive voluntarily resigns, Executive shall not be entitled
to any further compensation or benefits under this Agreement other than payment
for any accrued and unused paid time off.

 

Notwithstanding anything herein to the contrary, except as “willful” may be
otherwise defined by the rules and regulations of the primary federal or state
banking agency for the Bank for which Executive performs services or any other
federal or state banking agency having regulatory jurisdiction over the Bank for
which Executive performs services, (x) no act or failure to act on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by
Executive in bad faith and without reasonable belief that Executive’s action or
omission was in the best interest of the Company or the Bank for which Executive
performs services, and (y) no failure to act on Executive’s part shall be
considered “willful” if such failure is a result of a condition of disability
within the meaning of Section 7(a) of this Agreement. Executive shall not be
deemed to have been Terminated for Cause under this Agreement unless and until
there is delivered to Executive a copy of a resolution adopted at a meeting of
the Company Board called and held for that purpose, which resolution shall
(x) contain findings that Executive has committed an act constituting Cause, and
(y) specify the particulars thereof. The resolution of the Board shall be deemed
to have been duly adopted if and only if it is adopted by the affirmative vote
of a majority of the directors then in office, excluding Executive. Notice of
the meeting and the proposed termination for Cause shall be given to Executive a
reasonable time before the meeting of the Board. Executive and Executive’s
counsel (if the Executive chooses to have counsel present) shall have a
reasonable opportunity to be heard by the Board at the meeting.

 

(e)                                  Termination Without Cause: The Company may,
in its sole discretion, by written notice to Executive, terminate Executive’s
employment under this Agreement immediately without Cause at any time (other
than following a Change of Control, in which case a termination without Cause is
governed by Section 8 of this Agreement).  In the event of such termination, the
Company shall pay Executive a lump sum amount, within five (5) days of the date
of termination, equal to the sum of one year’s Base Salary plus the amount of
any bonus paid to Executive during the twelve (12) month period prior to
Executive’s termination of employment.  Nothing in this Section shall affect
Executive’s rights to receive any benefit which has been earned but not paid
with respect to Executive’s performance prior to the date of such termination.
In addition, the Bank shall continue Executive’s health and life insurance
coverage at the Bank’s expense through the expiration of the then current Term. 
The payments described in this Section 7(e) will be due Executive regardless of
any subsequent employment attained by Executive.

 

(f)                                   Resignation For Good Reason:

 

(1)                                 Executive may Resign for Good Reason upon
the occurrence of any of the following conditions without Executive’s prior
written consent:

 

(A)                               a material change in Executive’s positions,
authority and responsibilities relative to Executive’s positions, authority and
responsibilities at the Effective Date;

 

(B)                               a material reduction in Executive’s Base
Salary (unless the reduction is part of a Bank-wide restructuring of
compensation);

 

6

--------------------------------------------------------------------------------


 

(C)                               a material breach of this Agreement by the
Company or the Bank.

 

(2)                                 Resignation for Good Reason shall be
effected by delivering to the Company, within twelve (12) months after the
occurrence of one of the conditions described above, a written notice specifying
a date for termination of employment (a) which is not less than thirty (30) days
after the date of the notice, and (b) which is not more than ninety (90) days
after the date of the notice. The notice shall also state that Executive is
resigning for Good Reason as contemplated by this Section 7(f) and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for Resignation for Good Reason hereunder. If, within the notice period,
the Company cures or corrects any circumstances providing a basis for
Resignation for Good Reason pursuant to Sections 7(f)(1)(A) or (C) only,
Executive shall not be entitled to Resign for Good Reason.

 

(3)                                 If Executive Resigns for Good Reason at any
time after the date of this Agreement (other than a Resignation for Good Reason
during the Term after a Change of Control, which shall be governed by Section 8
below), then the Company shall pay Executive a lump sum amount, within five
(5) days of the date of termination, equal to the sum of one year’s Base Salary
plus the amount of any bonus paid to Executive during the twelve (12) month
period prior to Executive’s termination of employment.  Nothing in this
Section shall affect Executive’s rights to receive any benefit which has been
earned but not paid with respect to Executive’s performance prior to the date of
such termination. In addition, the Bank shall continue Executive’s health and
life insurance coverage at the Bank’s expense through the expiration of the then
current Term.  The payments described in this Section 7(f) will be due Executive
regardless of any subsequent employment attained by Executive which is not in
violation of this Agreement.

 

8.                                      CHANGE OF CONTROL. Notwithstanding the
preceding provisions of this Agreement, upon the occurrence of a Change of
Control, the following provisions shall apply:

 

(a)                                 The Term shall be extended to a period of
one (1) year after the date on which the Change of Control occurs if the
remaining Term as of the Change of Control effective date is less than one
(1) year.

 

(b)                                 If, during the Term, as extended pursuant to
Section 8(a), Executive’s employment is Terminated without Cause or Executive
Resigns for Good Reason, the Company shall provide to Executive the following
severance benefits:

 

(1)                                 The Company shall pay to Executive, in lieu
of the compensation specified in Sections 7(e) or 7(f), a severance payment
(subject to any applicable payroll or other taxes required to be withheld) equal
to two (2) times the sum of (i) Executive’s Base Salary at the rate then in
effect, or if greater, in effect immediately preceding the Change of Control and
(ii) the average of the cash bonuses paid or accrued on Executive’s behalf with
respect to the two (2) completed calendar years preceding the effective date of
the Change of Control. In addition, the Bank shall continue Executive’s health
and life insurance coverage at the Bank’s expense for a twenty-four (24) month
period following Executive’s Termination without Cause or Resignation for Good
Reason.

 

(2)                                 The payments described in this Section 8
shall be due Executive regardless of any subsequent employment obtained by
Executive.

 

(c)                                  In the event that the aggregate payments or
benefits to be made or afforded to Executive in the event of a Change of Control
(whether under this Agreement or otherwise) would be deemed to include an
“excess parachute payment” under Code Section 280G or any successor thereto,
then such payments or benefits shall be reduced to the extent necessary to avoid
treatment as an “excess parachute

 

7

--------------------------------------------------------------------------------


 

payment”, with the reduction among such payments and benefits to be made first
to payments and benefits payable or provided under this Agreement.

 

9.                                      NONCOMPETITION, NONSOLICITATION AND
NONDISCLOSURE.

 

(a)                                 Executive hereby covenants and agrees that,
for a period of one (1) year following a termination of employment in the
circumstances described in Sections 7(c), 7(d), 7(e) or (f), or in the event
Executive voluntarily terminates employment for any reason within the 60-day
period following a Change of Control (pursuant to Section 8(b)), Executive shall
not, without the written consent of the Company, either directly or indirectly:

 

(i)                                     become an officer, employee, consultant,
director, independent contractor, agent, joint venturer, partner or trustee of
any business whatsoever that competes with the business of the Company, the Bank
or any Subsidiary other than the Bank.

 

(ii)                                  solicit, offer employment to, or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any officer or employee of the
Company, the Bank or any Subsidiary other than the Bank to terminate his
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Company, the Bank or any Subsidiary other than
the Bank; or

 

(iii)                               solicit, provide any information, advice or
recommendation or take any other action intended (or that a reasonable person
acting in like circumstances would expect) to have the effect of causing any
Protected Customer to terminate an existing business or commercial relationship
with the Company, the Bank or any Subsidiary other than the Bank.

 

(iv)                              For purposes of this Section 9(a), a business
that “competes with the business of the Company, the Bank or any Subsidiary
other than the Bank” shall mean a depository or mortgage brokerage financial
institution doing business within twenty-five (25) miles of any office of the
Bank in existence on the date of Executive’s termination of employment.

 

(b)                                 During the Term and thereafter, Executive
shall hold in a fiduciary capacity for the benefit of the Company and its
Subsidiaries all secret or confidential information, knowledge or data relating
to the Company and its Subsidiaries and their respective businesses, which shall
have been obtained by Executive during Executive’s employment by the Company,
the Bank and any Subsidiary other than the Bank and which shall not be or become
public knowledge (other than by acts by Executive or representatives of
Executive in violation of this Agreement). Executive shall not, without the
prior written consent of the Company, the Bank and such other Subsidiary or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company, the Bank
and such other Subsidiary and those designated by them.

 

(c)                                  During any period in which Section 9(a) is
effective, Section 9(a) shall not preclude Executive from holding any publicly
traded stock provided Executive does not acquire any stock interest in any one
company in excess of one percent (1%) of the outstanding voting stock of that
company.

 

(d)                                 The parties agree that the restrictions
contained in this Section 9 are reasonable and fair. If Executive competes in
violation of the terms of this Section 9, the parties agree that the Company
will be irreparably harmed without an adequate remedy at law. Accordingly,
Executive acknowledges that if Executive breaches or threatens to breach any
provision of this Section 9, the Company shall be entitled to an injunction,
both preliminary and permanent, restraining Executive from such breach or
threatened

 

8

--------------------------------------------------------------------------------


 

breach, but such injunctive relief shall not preclude the Company from pursuing
all other legal or equitable remedies arising out of such a breach.

 

10.                               REFORMATION. The parties have attempted to
limit Executive’s right to compete only to the extent necessary to protect the
Company, the Bank and Subsidiaries other than the Bank from unfair competition.
The parties recognize, however, that reasonable people may differ in making such
a determination. Consequently, the parties hereby agree that, if the scope or
enforceability of a restrictive covenant set forth in Section 9 is in any way
disputed at any time, a court or other trier of fact may modify and reform such
provision to substitute such other terms as are reasonable to protect the
legitimate business interests of the Company, the Bank and Subsidiaries other
than the Bank.

 

11.                               NOTICES. For the purposes of this Agreement,
notices or other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when hand delivered to the
party to whom directed or mailed by United States certified mail, return receipt
requested, postage prepaid, addressed to such party at such party’s address last
known by the party giving such notice. Each party may, from time to time, and
shall, upon request of another party, designate an address to which notices
should be sent. Notices of change of address shall be effective only upon
receipt.

 

12.                               MODIFICATION; WAIVERS; APPLICABLE LAW. No
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing, signed by Executive,
and on behalf of the Company, by such officers as may be specifically designated
by the Company. No waiver of any breach, condition or provision of this
Agreement by any party hereto at any time shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by any party that are
not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
Massachusetts, except to the extent that federal law applies.

 

13.                               INVALIDITY — ENFORCEABILITY. The invalidity or
enforceability of any provision of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

14.                               SUCCESSOR RIGHTS. This Agreement shall inure
to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees, and shall be binding upon the Company and any successor
to the Company. If Executive should die while any amounts would still be payable
to Executive hereunder all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there is no such designee, to Executive’s
estate.

 

15.                               ATTORNEY’S FEES. In the event that either
party incurs costs and fees, including attorney’s fees, in enforcing its rights
under this Agreement, the party substantially prevailing in such suit or action
including any appeal shall be entitled to recover from the other all such costs
and reasonable attorney’s fees.

 

16.                               EFFECT OF FEDERAL BANKING STATUTES AND
REGULATIONS. Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Company whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k)

 

9

--------------------------------------------------------------------------------


 

of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.  In addition,
Executive agrees that this Agreement is subject to amendment at any time in
order to comply with laws that are applicable to the Company and the Bank
(including regulations and rules relating to any governmental program in which
the Company or the Bank may participate).

 

17.                               HEADINGS. Descriptive headings contained in
this Agreement are for convenience only and shall not control or affect the
meaning or construction of any provision hereof.

 

18.                               EFFECT ON PRIOR AGREEMENTS. This Agreement
supersedes all prior agreements, either expressed or implied, between the
parties hereto with respect to the employment of Executive.

 

19.                               INTERNAL REVENUE CODE
SECTION 409A/CONTINUATION OF BENEFITS/REIMBURSEMENTS.

 

This Agreement is intended to and shall comply with Section 409A of the Code.
All references to a termination of employment and separation from service shall
mean and be administered to comply with the definition of “separation from
service” in Section 409A of the Code. All reimbursements provided under this
Agreement shall comply with Section 409A of the Code and shall be subject to the
following requirements:

 

(a)                                 The amount of expenses eligible for
reimbursement, during Executive’s taxable year may not affect the expenses
eligible for reimbursement to be provided in another taxable year, and

 

(b)                                 The reimbursement of an eligible expense
must be made by December 31 following the taxable year in which the expense was
incurred. The right to reimbursement is not subject to liquidation or exchange
for another benefit.

 

If Executive is a “specified employee” (as defined under Section 409A of the
Code) at the time of separation from service, to the extent that any amount
payable under this Agreement constitutes “deferred compensation” under
Section 409A of the Code (and is not otherwise excepted from Section 409A of the
Code coverage by virtue of being considered “separation pay” or a “short term
deferral” or otherwise) and is payable to Executive based upon a separation from
service (other than death or “disability” as defined under Section 409A of the
Code), such amount shall not be paid until the first day following the six
(6) month anniversary of Executive’s separation from service. Any right to a
series of installment payments shall be treated as a right to a series of
separate payments for purposes of Section 409A of the Code. Payment of any
accrued and unused paid time off, unless expressly provided otherwise herein
shall be made in a single lump sum within thirty (30) days of separation from
service.

 

20.                               ARBITRATION OF DISPUTES.  Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by binding arbitration, as an alternative to civil litigation and
without any trial by jury to resolve such claims, conducted by a single
arbitrator who is certified by the American Arbitration Association and is
mutually acceptable to Executive and the Company, sitting in a location selected
by the Company within fifty (50) miles from the main office of the Company, in
accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

 

21.                               COUNTERPARTS.  This Agreement may be executed
in counterparts.

 

10

--------------------------------------------------------------------------------


 

22.                               ALTERNATIVE LUMP-SUM PAYMENT.  For purposes of
Sections 8 and 9, if (x) under the terms of the applicable policy or policies
for the insurance benefits it is not possible to continue Executive’s coverage
or (y) if when employment termination occurs, Executive is a specified employee
within the meaning of Section 409A of the Code, if any of the continued
insurance coverage benefits would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, instead of continued insurance coverage the Bank
shall pay or cause to be paid to Executive in a single lump sum an amount in
cash equal to the present value of the Bank’s projected cost to maintain that
particular insurance benefit had Executive’s employment not terminated, assuming
continued coverage for thirty-six (36) months. The lump-sum payment shall be
made within five (5) business days after employment termination or, if Executive
is a specified employee within the meaning of Section 409A of the Code and an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, on the first business day of the seventh month after
the month in which Executive’s employment terminates.

 

23.                               REGULATORY REQUIREMENTS.

 

(a)                                 If the Executive is removed and/or
permanently prohibited from participating in the conduct of the Bank’s affairs
by an order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and (g)(1)), all obligations of the
Bank under this Agreement shall terminate, as of the effective date of such
order, except for the payment of Annual Base Salary due and owing under
Section 4(a) on the effective date of said order, and reimbursement under
Section 5(a) of expenses incurred as of the effective date of termination.

 

(b)                                 If the Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by a notice served under Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C.
1818(e)(3) and (g)(1)), all obligations of the Bank under this Agreement shall
be suspended as of the date of service unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank shall
reinstate (in whole or in part) any of its obligations which were suspended.

 

(c)                                  If the Bank is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but the vested rights of the parties shall
not be affected.

 

(d)                                 All obligations under this Agreement shall
be terminated, except to the extent a determination is made that continuation of
the contract is necessary for the continued operation of the Bank (1) by the
director of the Federal Deposit Insurance Corporation (the “FDIC”) or his or her
designee (the “Director”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA; or (2) by the Director, at the time the Director
approves a supervisory merger to resolve problems related to operation of the
Bank when the Bank is determined by the Director to be in an unsafe and unsound
condition.  Any rights of the Executive that have already vested, however, shall
not be affected by such action.

 

(e)                                  All obligations under this Agreement are
further subject to such conditions, restrictions, limitations and forfeiture
provisions as may separately apply pursuant to any applicable state banking
laws.

 

(f)                                   Notwithstanding anything contained in this
Agreement to the contrary, no payments shall be made pursuant any provision
herein in contravention of the requirements of the Federal Deposit Insurance Act
(12 U.S.C. 1828(k) and 12 C.F.R. Part 359).

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

 

MEETINGHOUSE BANCORP, INC.

 

 

 

 

 

 

 

By:

/s/ William J. Fitzgerald

 

 

For the Board of Directors

 

 

 

 

 

 

 

MEETINGHOUSE BANK

 

 

 

 

 

 

 

By:

/s/ Richard W. Shea

 

 

For the Board of Directors

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ Anthony A. Paciulli

 

Anthony A. Paciulli

 

12

--------------------------------------------------------------------------------